Citation Nr: 0507091	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-23 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a brain tumor, to 
include as secondary to Agent Orange.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as secondary to Agent Orange.

3.  Entitlement to service connection for a skin disability, 
to include as secondary to Agent Orange.

4.  Entitlement to an earlier effective date than April 12, 
2002, for the grant of service connection for bilateral 
hearing loss.  

5.  Entitlement to an earlier effective date than September 
15, 2003, for the grant of service connection for tinnitus.

6.  Entitlement to a greater initial rating than 10 percent 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at law


WITNESSES AT HEARING ON APPEAL

Appellant, L.G.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
October 1967. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim seeking 
entitlement to service connection for a brain tumor, 
peripheral neuropathy, and a skin disability, all as 
secondary to exposure to Agent Orange, and which granted 
service connection for bilateral hearing loss and assigned a 
noncompensable percent rating.  

During the course of the appeal, the RO increased the 
veteran's hearing loss rating to 10 percent, effective April 
12, 2002.  The veteran continued his appeal.  

The appeal also stems from a December 2003 rating decision 
which granted service connection for bilateral tinnitus and 
assigned a 10 percent rating, effective September 15, 2003.

At the veteran's December 2004 hearing, he withdrew the 
issues of service connection for a hemorrhoidectomy, and 
dengue fever, both to include as secondary to exposure to 
Agent Orange.    

In a December 2004 statement, the veteran's attorney claimed 
service connection for chronic lymphocytic leukemia.  This 
issue is referred to the RO for appropriate adjudication. 

At the veteran's December 2004 hearing, his attorney raised a 
claim of service connection for post-traumatic stress 
disorder (PTSD) (page 25).  This matter is referred to the RO 
for appropriate consideration.


FINDINGS OF FACT

1.  The veteran served in Vietnam between December 1965 and 
October 1967.  

2.  The veteran's brain cancer 
(astrocytoma/oligodendroglioma) is related to exposure to 
Agent Orange in Vietnam.  

3.  The veteran's peripheral neuropathy is not the result of 
a disease or injury in service, and is not related to 
exposure to Agent Orange in Vietnam.  

4.  The veteran's skin disorders (granulomatous rosacea, 
candidiasis, tinea corporis, squamous acanthosis, epidermal 
inclusion cysts, fungus, and scaly lesions) are not the 
result of a disease or injury in service and are not related 
to exposure to Agent Orange in Vietnam.

5.  The veteran has had two VA audiological evaluations; 
application of the puretone average and speech discrimination 
scores from these evaluations to tables VI in the Rating 
Schedule results in the designation of "V" for the right ear 
and "IV" for the left ear; "III" for the right ear, and 
"III" for the left ear, which, when applied to table VII, 
results in a percentage evaluation for hearing impairment of 
no greater than 10 percent.  

6.  The veteran did not have puretone thresholds of 55 
decibels or more at each of the 1000, 2000, 3000, and 4000 
Hertz frequencies for each ear at his VA examinations in May 
2003 and October 2003.  

7.  The veteran did not have puretone thresholds at 30 
decibels or less at 1000 Hertz frequency and 70 decibels or 
more at 2000 Hertz frequency at either his May 2003 or 
October 2003 VA examinations.  

8.  Hearing loss was noted at the veteran's separation 
examination in September 1967.

9.  The veteran filed a claim for service connection for a 
number of disabilities on April 12, 2002; he did not file an 
informal claim of service connection for bilateral hearing 
loss earlier than April 12, 2002.

10.  The veteran filed a claim for service connection for 
tinnitus on September 15, 2003.  

11.  The veteran did not file an informal claim of service 
connection for tinnitus earlier than September 15, 2003, and 
tinnitus was not noted on any medical records earlier than 
September 15, 2003.  


CONCLUSIONS OF LAW

1.  Service connection for a brain tumor, specifically for 
astrocytoma/oligodendroglioma is granted.  38 U.S.C.A. 
§ § 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  Peripheral neuropathy was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. § § 1110, 112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  A skin disability (to include chloracne) was not incurred 
in or aggravated by active service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309(a), (e) (2004).  

4.  An effective date earlier than April 12, 2002, for 
service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.400, 20.204(a) (2004).

5.  An effective date earlier than September 15, 2003, for 
service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.400, 20.204(a) (2004).

6.  The requirements for a rating in excess of 10 percent for 
any point during the entire rating period for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records do not show any treatment for 
peripheral neuropathy or for any skin disorders.  At the 
veteran's separation examination in September 1967, his skin 
was evaluated as normal.  On his report of medical history 
form, he stated that he had not been treated for any skin 
diseases.  On the report of medical history form, an examiner 
noted that the veteran had hearing loss.  No mention was made 
of tinnitus in the service medical records.  

The veteran's service personnel records show that he served 
in Vietnam.  

Treatment records from Dr. Y.O, and M. Dermatology from 1994 
to 1995 show that the veteran was treated for granulomatous 
rosacea, candidiasis, and tinea corporis.  A pathology report 
from November 1994 shows that the veteran was diagnosed with 
an epidermal inclusion cyst on the right shoulder; mild 
chronic inflammation with squamous acanthosis of the mid-
back; epidermal inclusion cyst of left mid-back; and an 
epidermal inclusion cyst of the left lateral back.  

Treatment records were submitted from the T. Medical Center, 
the A. M. Hospital, and the Medical Center of S. O. from 1999 
and 2000.  A consultation report from December 1999 shows 
that the veteran underwent a craniotomy and resection for the 
right frontal mass on December 1.  Impression was Grade III 
oligodendroglioma.  

A medical report from Dr. E.S., dated February 2002 related 
the veteran's peripheral neuropathy to exposure to Agent 
Orange.  He stated that Agent Orange has been very well known 
to cause peripheral neuropathy with burning paresthesias as 
well as problems with weakness in the legs.  

The veteran filed a VA Form 21-526, claim for application, 
that was received at the RO on April 12, 2002.  The claim 
does not make any mention of tinnitus.  

In a September 2002 rating decision, the RO granted service 
connection for bilateral hearing loss with a noncompensable 
rating, effective April 12, 2002.  The RO stated that the 
claim was being granted effective April 12, 2002, the date 
that his claim was received.  The claim was granted because 
the veteran's separation examination in 1967 showed that he 
had bilateral hearing loss secondary to acoustic trauma.  

Treatment records were submitted from Dr. M. M. from 1993 to 
2003.  They show that the veteran was treated for fungus of 
the nose and a scaly lesion of the ears.  He was also seen 
for fungus in the groin area.

On an authorized audiological evaluation in May 2003, 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
65
80
85
LEFT
15
65
85
100

The average in puretone thresholds was 61 for the right ear, 
and 66 for the left ear.  Speech audiometry revealed speech 
recognition ability of 72 percent in the right ear and of 76 
percent in the left ear.

In an August 2003 rating decision, the RO increased the 
veteran's rating for his hearing loss to 10 percent, 
effective April 12, 2002.  

On September 15, 2003, the RO received from the veteran's 
representative a claim for bilateral tinnitus, as reported on 
a medical examination dated September 21, 1967.  

In the September 2003 notice of disagreement, the veteran 
contended that the medical examination, more than one month 
prior to discharge was an informal claim, and therefore 
requested an effective date for hearing loss as of the date 
of discharge, October 20, 1967.  

On an authorized audiological evaluation in October 2003, 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
65
85
90
LEFT
10
55
85
100

The average in puretone thresholds was 62.5 for both the 
right and left ears.  

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.  
The examiner diagnosed bilateral very severe high-frequency 
sensorineural hearing loss and bilateral constant ringing 
tinnitus.  

In a December 2003 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent rating, 
effective September 15, 2003.  

In the January 2004 notice of disagreement, the veteran's 
representative asserted that the October 1967 medical 
examination (more than one month prior to discharge) was an 
informal claim for hearing loss.  The representative cited 
38 C.F.R. § 3.157(b)(1) regarding a uniform services 
examination report serving as the date of receipt of claim.  

At the veteran's December 2004 videoconference hearing, he 
testified that he had a rash on his face and his chest (page 
18).  He testified that the rash first appeared in 1993 or 
1994.  He testified that he had a rash on his face in service 
(page 20).  The representative stated that the veteran was 
not seeking an earlier effective date than April 12, 2002.  
She asserted that the veteran should be rated for peripheral 
vestibular disorder.  

In December 2004, the veteran's representative submitted some 
additional materials regarding the veteran's claims.  She 
waived RO consideration of the evidence.  She stated that the 
veteran had been diagnosed last week with chronic lymphocytic 
leukemia, presumptively service-connected due to Agent Orange 
exposure, and wished to file for service connection for the 
disorder.  She also contended that the veteran's hearing 
loss, tinnitus, and vertigo should be rated under Diagnostic 
Code 6204 for peripheral vestibular disorder, or under 
Diagnostic Code 6205 for Meniere's Syndrome, whichever 
yielded the higher result.  She also stated that the veteran 
claimed fungus on his feet since Vietnam, with a rash on his 
body, which came and went.  She also stated that the veteran 
had filed a claim for service connection for PTSD.

Of particular interest, was a medical opinion dated December 
2004, provided by Dr. E.E., a science consultant with a 
doctorate in biochemistry wrote a very detailed letter 
regarding the veteran's brain tumor.  He concluded that the 
exposure to Agent Orange caused the brain tumor with a high 
degree of scientific certainty.  He wrote that the fact that 
the veteran had been diagnosed with chronic lymphocytic 
leukemia supported the idea that the 
astrocytoma/oligodendroglioma was Agent Orange related.  


Analysis

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated September 2003, the RO informed 
the veteran what information and evidence he would have to 
submit in order to prove his three claims for service 
connection and his claim for an increased rating for hearing 
loss.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  The September 2003 
letter informed the veteran that the RO would obtain all 
records held by Federal agencies to include VA medical 
records, and any service medical records.  It also informed 
him that the RO would request any private medical records if 
the veteran completed an enclosed VA Form 21-4142.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The 
September 2003 letter asked the veteran to complete the 
enclosed VA Form 21-4142s, showing the dates and places where 
he had received treatment for the disabilities for which he 
was filing claims.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  Even though the September 2003 letter did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the general instructions in this 
letter and the supplemental statements of the case clearly 
implied that the veteran should prosecute his appeal by 
assisting in this fashion.  Furthermore, VA has consistently 
asked the veteran for information about where and by whom he 
was treated for his claimed conditions throughout the more 
than 2 years that his claim has been adjudicated.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in September 2002, it is determined that he is not 
prejudiced by such failure.  Furthermore, VA has consistently 
asked the veteran for information about where and by whom he 
was treated for his claimed conditions throughout the more 
than 2 years that his claim has been adjudicated.  His 
attorney submitted additional information in December 2004 
and waived RO consideration of the materials.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the September 2003 VCAA letter.  Following that 
letter, the development of the claim continued, and, in May 
2004, the claim was reviewed and the veteran was sent a 
supplemental statement of the case.   As a result, the 
veteran was provided the required notices and he was afforded 
an opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Laws and regulations regarding service connection for a brain 
tumor, peripheral neuropathy, and a skin disability, all to 
include as secondary to Agent Orange.

Service connection may be granted for disability as a result 
of disease or injury incurred in or aggravated in service.  
38 U.S.C.A. § 1110 (West 2002). To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2004).  
Inasmuch as the veteran served in the Republic of Vietnam 
during the aforementioned time period, it is presumed that he 
was exposed to Agent Orange during his active military 
service.  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  The specified diseases include acute and 
subacute peripheral neuropathy, and chloracne or other 
acneform disease consistent with chloracne.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).  Chloracne or other acneform 
disease consistent with chloracne, and acute and subacute 
peripheral neuropathy must have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  However, VA has determined that there is 
no positive association between exposure to herbicides and 
any condition for which the VA has not specifically 
determined that a presumption of service connection is 
warranted.  VA specifically determined that a positive 
association did not exist between exposure to herbicides and 
brain tumors and chronic persistent peripheral neuropathy.  
See 67 Fed. Reg. 42600-42608, "Diseases not associated with 
exposure to certain herbicide agents," (June 24, 2002).  

Note (2) under 38 C.F.R. § 3.309 (e) states that for purposes 
of this section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  

In order to rebut this presumption of service incurrence, 
there must be affirmative evidence to the contrary or 
evidence to establish that an intercurrent injury or disease 
which is a recognized cause of any of the specified diseases 
or disabilities has been suffered between the date of 
separation from service and the onset of any such diseases or 
disabilities.  38 U.S.C.A. § 1113(a) (West 2002).  Evidence 
which may be considered in rebuttal of service incurrence of 
such disease will be any evidence of a nature usually 
accepted as competent to indicate the time of existence or 
inception of disease, and medical judgment will be exercised 
in making determinations relative to the effect of 
intercurrent injury or disease.  The expression "affirmative 
evidence to the contrary" will not be taken to require a 
conclusive showing, but such showing as would, in sound 
medical reasoning and in the consideration of all evidence of 
record, support a conclusion that the disease was not 
incurred in service. 38 C.F.R. § 3.307(d) (2004).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990) (when a claimant seeks VA benefits, and 
the evidence is in relative equipoise, the law dictates that 
he or she shall prevail).


  Entitlement to service connection for a brain tumor, to 
include as secondary to Agent Orange.

In the June 24, 2002, notice regarding "Diseases not 
associated with exposure to certain herbicide agents", VA 
cited to numerous National Academy of Sciences studies and 
found "that the credible evidence against an association 
between herbicide exposure and brain tumors outweighs the 
credible evidence for such an association."  See 67 Fed. 
Reg. 42600-42608 (June 24, 2002).  

Thus, for the veteran to prevail on his claim of service 
connection on a presumptive basis, there must be medical 
evidence that contradicts the National Academy of Sciences 
studies, and throws the evidence regarding causation of the 
brain tumor into equipoise.  

The December 2004 medical report from Dr. E.E. is quite 
persuasive in that regard.  He cites to the veteran's 
specific cancer (astrocytoma/oligodendroglioma) and states 
that "TCDD" (a chemical found in Agent Orange) has been 
shown to inhibit differentiation of astrocytes through the 
aryl hydrocarbon receptor.  He cites to specific studies 
which he lists in his bibliography, and states in his 
conclusion that since astrocytes have aryl hydrocarbon 
receptors, they are particularly sensitive to the 
carcinogenic properties of TCDD.  He concludes that the 
exposure to Agent Orange by the veteran "caused the brain 
tumor with a high degree of scientific certainty."  

Considering the persuasiveness of Dr. E.E.'s opinion for the 
reasons described above, the Board gives it equal weight 
with the National Academy of Sciences studies.  For that 
reason, the question of causation is deemed to be in 
equipoise, and the veteran must be afforded the benefit of 
the doubt.  38 U.S.C.A. § 5107(b).  Therefore, the evidence 
supports the grant of service connection for a brain tumor, 
specifically astrocytoma/oligodendroglioma.

Entitlement to service connection for peripheral neuropathy, 
to include as secondary to Agent Orange

As a matter of law, only acute or subacute peripheral 
neuropathy is presumed incurred in service as a result of 
exposure to Agent Orange.  38 C.F.R. § 3.309(e).  For 
purposes of presumptive service connection due to exposure to 
certain herbicide agents, acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  Thus, the 
very fact of the existence and persistence of the veteran's 
peripheral neuropathy during the pendency of his claim, many 
years after service in Vietnam, precludes its service 
connection on a presumptive basis.  Moreover, on the basis of 
reports of the National Academy of Sciences (NAS), and all 
other sound medical and scientific information and analysis 
available to the Secretary, the Secretary has found that a 
presumption of service connection is not warranted for 
chronic peripheral nervous system disorders, 64 Fed. Reg. 59, 
232 (Nov. 2, 1999), or for chronic persistent peripheral 
neuropathy, 67 Fed. Reg. 42,600 (June 24, 2002), 68 Fed. Reg. 
27,630 (May 20, 2003).  Moreover, the Agent Orange Act of 
1991, the law authorizing presumptions of service connection 
for certain diseases based on exposure to certain herbicides 
mandates that whenever the Secretary determines, based on 
"sound medical and scientific evidence, that a positive 
association exists between exposure of humans to an herbicide 
agent used in support of U.S. and allied military operations 
in Vietnam during the Vietnam era and a disease, the 
Secretary will publish regulations establishing a presumptive 
service connection for that disease.  64 Fed. Reg. 59,233 
(Nov. 2, 1999).

It is because of the Secretary's specific finding that a 
presumption is not warranted for peripheral neuropathy and 
the concomitant requirement that he promulgate a presumption 
when the scientific evidence is of the requisite quality that 
the veteran does not warrant service connection for 
peripheral neuropathy based on Agent Orange exposure.  

Taking the evidence all together, the Board must conclude 
that the veteran does not have acute or subacute peripheral 
neuropathy, and did not have it within one year of leaving 
service.  He was not diagnosed with peripheral neuropathy 
within one year of leaving service.  A presumption of service 
connection is not provided for the peripheral neuropathy the 
veteran has.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Regarding service connection on a direct basis, the United 
States Court of Appeals for the Federal Circuit (CAFC) has 
held that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not 
preclude a claimant from establishing service connection with 
proof of direct causation. Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  Service medical records are devoid of 
findings, treatment, or diagnoses of peripheral neuropathy in 
service.  After service, the first medical evidence of record 
of peripheral neuropathy is in 2002, over thirty years after 
service discharge.  There was no neuropathic condition noted 
in service, consequently, he cannot establish continuity of 
symptomatology of a current disorder with a condition noted 
in service.  

Although the Board attaches some weight to the opinion of 
private neurologist, Dr. E.S., in his February 2002 report, 
because of his familiarity with the veteran and the lack of 
findings of any correlation with treatable causes of 
neuropathy, the Board otherwise finds that his opinion is 
based on an inaccurate premise.  More specifically, the 
opinion is based at least in part on the proposition that 
Agent Orange has been very well known to cause peripheral 
neuropathy with burning paresthesias without citation to any 
studies in support of this conclusion.  In point of fact, as 
was indicated above, only acute or subacute peripheral 
neuropathy is presumed incurred in service as a result of 
exposure to Agent Orange, and acute and subacute peripheral 
neuropathy is defined as transient peripheral neuropathy that 
has appeared within weeks or months of exposure to a 
herbicide agent and then resolves within two years of the 
date of onset.  Dr. E.S.'s opinion must also be weighed 
against the June 24, 2002, notice in the Federal Register 
regarding "Diseases not associated with exposure to certain 
herbicide agents", which noted that, "NAS stated that it is 
not biologically plausible that peripheral neuropathies found 
for the first time were caused by an exposure to herbicides 
that occurred 30 years earlier."  See 67 Fed. Reg. 42600-
42608 (June 24, 2002).  In comparing the opinions, Dr. E.S's 
report is therefore given much less weight, as it is clear 
that the prevailing VA authority is against a positive 
association between chronic persistent peripheral neuropathy 
and exposure to Agent Orange many years earlier in service.  

Regarding the veteran's contention that his peripheral 
neuropathy is due to Agent Orange exposure, it has been held 
that laypersons cannot provide competent evidence when an 
expert opinion is required.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

It is determined that the claims file contains sufficient 
medical evidence to make a decision on the veteran's claim 
without further VA examination.  The evidence does not show 
that the veteran was seen for peripheral neuropathy in 
service, or until many years after service.  As there is 
sufficient competent medical evidence to decide the claim, 
further VA examination discussing the etiology of the 
veteran's peripheral neuropathy is not required under the 
provisions of 38 U.S.C.A §5103A(d) (West 2002).

In sum, the veteran does not have a disease associated with 
exposure to Agent Orange and amenable to a presumption of 
incurrence in service on that basis.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).  He has not produced medical or scientific 
evidence sufficient to show that his peripheral neuropathy 
result from exposure to Agent Orange without a legal 
presumption of such an association.  He has not produced 
other evidence showing that he now has a peripheral 
neuropathy that began in service.  38 C.F.R. § 3.303.  In 
conclusion, it must be determined that the preponderance of 
the evidence is against the veteran's claim.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and his claim 
must be denied.  


Entitlement to service connection for a skin disability, to 
include as secondary to Agent Orange

The evidence shows that the veteran served in Vietnam during 
the Vietnam era; however, the evidence does not show that the 
veteran has been diagnosed with chloracne (or other acneform 
disease consistent with chloracne).  He has been diagnosed 
with granulomatous rosacea, candidiasis, tinea corporis, 
squamous acanthosis, epidermal inclusion cysts, fungus, and 
scaly lesions by Dr. Y.O, McAlester Dermatology, and Dr. M.M.  
Also, VA has published a list of conditions for which a 
presumption of service connection based on exposure Agent 
Orange during the Vietnam War is not warranted, and that list 
specifically includes any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 67 Fed.Reg. 42600-42608 
(June 24, 2002).  Accordingly, the skin disorders which the 
veteran has been diagnosed with are all specifically 
precluded from being granted service connection on a 
presumptive basis.  Accordingly, the presumptive provisions 
of 38 C.F.R. § 3.307(a)(6)(iii) are inapplicable, and the 
Board concludes that presumptive service connection for skin 
disabilities due to exposure to Agent Orange is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309(e).  

In light of Combee v Brown, 34 F.3rd. 1039,1042 (Fed. Cir. 
1994), the Board has not only considered whether the veteran 
has a disability listed in 38 C.F.R. § 3.309(e), but will 
also consider if the veteran's skin disorders are the result 
of active service under 38 U.S.C.A. §§ 1110, 1112, 1131 and 
38 C.F.R. § 3.303.  The fact that the veteran's disorders do 
not meet the requirements of 38 C.F.R. § 3.309(e) does not 
preclude the Board from establishing service connection with 
proof of direct causation.

Service medical records do not show treatment for any skin 
disorders.  At separation, his skin was evaluated as normal.  
Post-service treatment records do not document any treatment 
for the veteran's skin disorders until many years after his 
discharge from service.  

Furthermore, there is no competent evidence linking the 
veteran's currently diagnosed skin disorders with his 
military service, and no examiner has related the veteran's 
skin disorders to Agent Orange exposure.  Therefore, service 
connection for a skin disability may not be granted on a 
direct basis.  

It is determined that the claims file contains sufficient 
medical evidence to make a decision on the veteran's claim 
without further VA examination.  The evidence does not show 
that the veteran was seen for any skin disorders in service, 
or until many years after service.  As there is sufficient 
competent medical evidence to decide the claim, further VA 
examination discussing the etiology of the veteran's skin 
disorders are not required under the provisions of 38 U.S.C.A 
§5103A(d) (West 2002).

With regard to the appellant's own contention that his skin 
disorders are the result of exposure to herbicide agents in 
service, as was noted earlier, the Court has made it clear 
that a layperson is not competent to provide evidence in 
matters requiring medical expertise.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495-5 (1992).  The appellant is a layperson, 
and lacks the medical expertise for his opinion in this 
matter to be competent medical evidence.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin disability, to include as secondary to 
Agent Orange; hence, the doctrine of reasonable doubt is not 
applicable.  See Gilbert, supra.  Accordingly, the claim must 
be denied.  



Entitlement to earlier effective dates than April 12, 2002, 
for the grant of service connection for bilateral hearing 
loss, and September 15, 2003, for the grant of service 
connection for tinnitus

In September 2002, the RO granted the veteran service 
connection for bilateral hearing loss, effective April 12, 
2002.  In December 2003, the RO granted service connection 
for bilateral tinnitus, effective September 15, 2003.  The 
veteran claims that he is entitled to earlier effective dates 
for both of the service connection grants.  

The earlier effective date issues on appeal were first raised 
in notices of disagreement submitted in response to the VA's 
notice of its decision on a claim.  Under 38 U.S.C. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  However, in this case the earlier effective 
date issue on appeal did not stem from an application for 
benefits, it stemmed from a notice of disagreement to the 
effective date assigned by a VA rating decision.  Under 
38 U.S.C. § 7105(d), upon receipt of a notice of disagreement 
in response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review 
action it deems proper under applicable regulations and issue 
a statement of the case if the action does not resolve the 
disagreement either by grant of the benefits sought or 
withdrawal of the notice of disagreement.  If, in response to 
notice of its decision on a claim, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  

The Board notes that the December 2003 and May 2004 
statements of the case informed the veteran of the 
information and evidence needed to substantiate his earlier 
effective date claims and provided him with the regulations 
governing the assignment of effective dates.  Furthermore, 
all the pertinent evidence is already of record.  In light of 
the above, further development in this regard would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify.  

Additionally, the record does not reflect that there exists 
outstanding evidence relevant to the issue of entitlement to 
an earlier effective date currently on appeal.  As such, the 
Board finds the VA's duty to assist in this case has been 
met.  Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider his claim 
for this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The effective date of an award of service connection to a 
veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, in cases where the 
application is not filed until more than one year from the 
release of service, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110 (a), (b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2) (2004).  Any communication from or action by a 
veteran indicating an intent to apply for a benefit under 
laws administered by VA may be considered an informal claim. 
38 C.F.R. § 3.155 (2004).

Since the veteran did not file his claims of service 
connection for bilateral hearing loss or tinnitus within one 
year from his release from service in October 1967, pursuant 
to 38 C.F.R. § 3.400(b)(2), the correct effective dates would 
be the later date of either the date he filed his claims of 
service connection for hearing loss and tinnitus, or the date 
that entitlement arose.  

Regarding the effective date claim for hearing loss, hearing 
loss was noted at the veteran's separation examination.  
Therefore, even though the veteran did not mention hearing 
loss in his April 12, 2002, claim, the RO accepted April 12, 
2002, as the date he filed his claim of service connection 
for hearing loss.  Since the date of claim (April 12, 2002) 
was later than the date entitlement arose (day after 
service), the proper effective date is the date of claim.  
Based on the fact that the veteran did not file a claim 
(formal or informal) for hearing loss (or any other disorder) 
earlier than April 12, 2002, an earlier effective date than 
April 12, 2002, is not appropriate.  

Although it may be argued that entitlement arose earlier than 
April 2002 based on the medical evidence of record, the date 
of receipt of the claim is the later of the two dates and, 
according to 38 C.F.R. § 3.400 (b)(2), the date of receipt of 
claim represents the proper effective date for the grant of 
service connection.  Since the veteran did not raise a claim 
of service connection for bilateral hearing loss before April 
2002, the proper effective date for the grant of service 
connection for bilateral hearing loss can be no earlier than 
April 12, 2002.  

Regarding the effective date claim for tinnitus, tinnitus was 
not noted at the separation examination or in any of the 
other service medical records.  The veteran first filed a 
claim for service connection for tinnitus on September 15, 
2003.  
As there is no diagnosis of tinnitus earlier than that, 
service connection cannot be granted on the basis of an 
informal claim having been submitted.  At the May 2003 QTC 
examination, the examiner specifically stated that the 
veteran did not report tinnitus at the time of the 
examination.  The veteran stated that he had had ringing in 
his ears for more than 30 years, but that it was no longer 
present.  The first diagnosis of the veteran's tinnitus was 
not until the October 17, 2003, VA examination.  In summary, 
the Board finds that the veteran is not entitled to an 
earlier effective date than September 15, 2003, as that is 
the date that he first filed a claim for service connection 
for tinnitus.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt. 38 U.S.C.A. 
§ 5107(b) (West 2002).  In reaching this decision, it is 
determined that the preponderance of the evidence is against 
the claim and, thus, there is no doubt to be resolved in 
favor of the veteran.  




Entitlement to a greater initial rating than 10 percent for 
bilateral hearing loss.

The veteran claims that the initial rating assigned for his 
service-connected bilateral hearing loss was not proper.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection and a claim 
for an increased rating of a service-connected condition.  In 
Fenderson, the Court held that the evidence from the entire 
rating period, not just the most recent evidence, must be 
taken into account in the initial rating, and that the rating 
must consider whether stepped ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial ten percent rating assigned 
following the grant of service connection for bilateral 
hearing loss.  Therefore, all of the evidence following the 
grant of service connection (not just the evidence showing 
the present level of disability) must be considered in 
evaluating the veteran's claims.  The RO did consider all of 
the evidence following the grant of service connection so the 
veteran's claim is in appropriate appellate status.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(2004).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.  The veteran's entire history 
is reviewed when making disability evaluations.  See 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2004).

The RO has assigned a 10 percent rating for the veteran's 
bilateral hearing loss in accordance with the criteria set 
forth in the Schedule for Rating Disabilities.  
38 C.F.R. § 4.85, Diagnostic Code 6100.  

Table VI-a is used when the examiner certifies the use of 
speech discrimination tests is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or where indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

Additionally, 38 C.F.R. § 4.86 applies to exceptional 
patterns of hearing impairment.  Under, 38 C.F.R. § 4.86(a) 
when the pure tone threshold at each of the four specified 
frequencies  (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a) is not applicable to the current claim as the veteran 
did not have thresholds of 55 or more at each of the four 
frequencies.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher.  38 
C.F.R. § 4.86(b) is not applicable to the current claim as 
the veteran did not have the aforementioned readings at 
either his May 2003 or October 2003 VA examinations.  

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Here, such mechanical 
application establishes that no more than a noncompensable 
disability rating is warranted.  

In this regard, the May 2003 VA audiological examination 
showed that the average decibel threshold (for the 
frequencies of 1000, 2000, 3000, and 4000 hertz) was 61 
decibels for the right ear, with speech discrimination of 72 
percent correct.  The average decibel threshold for the left 
ear was 66 decibels, with speech discrimination of 76 percent 
correct.  Under Table VI of 38 C.F.R. § 4.85, these findings 
equate to Level V hearing loss in the right ear, and Level IV 
hearing loss in the left ear, which results in a 10 percent 
rating.  Diagnostic Code 6100.  

The October 2003 VA audiological examination showed that the 
average decibel threshold (for the frequencies of 1000, 2000, 
3000, and 4000 hertz) was 62.5 decibels for the right ear, 
with speech discrimination of 88 percent correct.  The 
average decibel threshold for the left ear was 62.5 decibels, 
with speech discrimination of 88 percent correct.  Under 
Table VI of 38 C.F.R. § 4.85, these findings equate to Level 
III hearing loss in the right ear, and Level III hearing loss 
in the left ear, which results in a rating of 0 percent.  
Diagnostic Code 6100.  

The veteran's attorney raised several contentions in a 
December 2004 statement.  Specifically, she asserted that the 
veteran's disability should be evaluated under Diagnostic 
Code 6204 for peripheral vestibular disorders and under 
Diagnostic Code 6205 for Meniere's syndrome.  Regarding 
Diagnostic Code 6205, it is pointed out that the veteran is 
not service connected for Meniere's syndrome, and the medical 
evidence does not show that the veteran has been diagnosed 
with Meniere's syndrome.  Regarding Diagnostic Code 6204 for 
peripheral vestibular disorders, symptoms of dizziness or 
staggering (the criteria necessary to be rated under 
Diagnostic Code 6204) were not noted at the veteran's VA 
hearing examinations, or in any of the other medical evidence 
of record.  

Based on the findings of the May and October 2003 VA 
examinations, and application of these findings to Tables VI 
and VII, the Board concludes that the veteran's service-
connected bilateral hearing loss is appropriately rated as 10 
percent disabling.  The preponderance of the evidence is 
against the claim for a higher initial rating for bilateral 
hearing loss.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the severity of 
the veteran's hearing loss.  The record is complete with 
records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  


ORDER

Entitlement to service connection for peripheral neuropathy, 
to include as due to Agent Orange, is denied.  

Entitlement to service connection for a skin disability (to 
include chloracne) to include as due to Agent Orange, is 
denied.  

Entitlement to service connection for a brain tumor 
(astrocytoma/oligodendroglioma) due to Agent Orange is 
granted.  

An effective date earlier than April 12, 2002, for the grant 
of service connection for bilateral hearing loss is denied.

An effective date earlier than September 15, 2003, for the 
grant of service connection for tinnitus is denied.

Entitlement to an increased initial rating from 10 percent 
for bilateral hearing loss is denied.  


	                     
______________________________________________
	Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


